           Case 3:19-cr-00058-TSL-LGI Document 8 Filed 03/22/19 Page 1 of 1


                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                      NORTHERN DIVISION

UNITED STATES OF AMERICA

v.                                                               CRIMINAL NO. 3:19-CR-58 TSL LRA

PORTER BINGHAM


                                            MOTION TO UNSEAL
        The United States of America moves that the Motion to Seal the Indictment, the Order sealing the
Indictment, and the Indictment herein be unsealed, and represents the following:
        The public disclosure of this indictment will no longer jeopardize law enforcement agents nor will
it greatly impede the apprehension of the Defendant.
        WHEREFORE, the United States requests that the Court UNSEAL the Motion to Seal the
Indictment, the Order sealing the Indictment, and the Indictment.
                                                         Respectfully submitted,

                                                         D. MICHAEL HURST, JR.
                                                         United States Attorney

                                                By:       /s/ Dave Fulcher
                                                         DAVID H. FULCHER
                                                         Assistant United States Attorney
                                                         MS Bar No.: 10179

        CONSIDERING THE FOREGOING, IT IS HEREBY ORDERED that the Motion to Seal the
Indictment, the Order sealing the Indictment, and the Indictment herein be unsealed.
SO ORDERED, this the 22nd day of March, 2019.


                                                s/Linda R. Anderson_______________________________
                                                Honorable Linda R. Anderson
                                                UNITED STATES MAGISTRATE JUDGE
